Citation Nr: 1453309	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-24 244A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral sensorineural hearing loss (SNHL).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1962 to September 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  In April 2011 the Board remanded the case for additional development.

In September 2014, the RO issued a rating decision granting entitlement to a TDIU effective September 1, 2008; increasing the rating for bilateral SNHL to 100 percent effective July 3, 2014; and granting special monthly compensation for deafness in both ears, effective July 3, 2014.


FINDINGS OF FACT

1.  On October 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to a rating in excess of 50 percent for bilateral sensorineural hearing loss.

2.  On October 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 50 percent for bilateral sensorineural hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement from the Veteran received by the Board on October 9, 2014, the Veteran withdrew the appeal of the issues of entitlement to a rating in excess of 50 percent for bilateral SNHL and a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 50 percent for bilateral sensorineural hearing loss is dismissed.

The appeal of the issue of entitlement to a TDIU is dismissed



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


